DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 16-34 are pending.
Claims 31-34 are newly added.
Claims 16, 24, 28 are newly added.
Claims 1-15 are canceled.
Response to Arguments
Applicant’s arguments, see page 8, filed 06/11/2021, with respect to the specification objections have been fully considered and are persuasive. The specification objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 8, filed 06/11/2021, with respect to the 112 rejection have been fully considered and are persuasive. The 112 rejection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 8-11, filed 06/11/2021, with respect to the 102 rejections have been fully considered and are persuasive. The 102 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 16-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Groger US20010049965 discloses an electronic control apparatus contained within a housing comprises a printed circuit board with both electronic components and at least one pressure sensor. A snorkel is used to channel a pressure medium to be measured to the pressure sensor. The perimeter edge of the snorkel facing the pressure sensor is hermetically sealed around the pressure sensor, so that the other components on the printed circuit board, as well as the housing itself, are not subjected to the pressure medium to be measured. (Fig 1-2, Paragraph 0013-0033)
However, Groger fails to disclose the evaluation unit and the pressure sensor element form a subassembly, wherein the sealing element contains an elastic mold seal held in a recess or a groove, in a surface of the pressure guide pointing toward the circuit carrier, and wherein the planar flange is detachably mounted on the planar circuit carrier with a tensile force of screws then compressing the O-ring to provide a sealing action.
Nesic et al US9488619 (hereinafter “Nesic”) discloses a sensor device and method for monitoring interaction between a fluid and a wall includes a mechanical oscillator, a housing, and mechanical response sensing system. The mechanical oscillator includes a floating member formed from a first material configured to be susceptible to the fluid and a support member formed from a second material resistant to the fluid. The mechanical oscillator is affixed within the housing that is adaptably fastened to the structural component such that the floating member contacts the fluid. The mechanical response sensing system is configured to measure a mechanical characteristic of the combined floating member and the support member. The mechanical characteristic is configured to be indicative of the interaction between the fluid and the wall. (Fig 1-6, Col 7 line 47 – Col 12 line 27)

Prior arts such as Groger and Nesic made available do not teach, or fairly suggest, the evaluation unit and the pressure sensor element form a subassembly, wherein the sealing element contains an elastic mold seal held in a recess or a groove, in a surface of the pressure guide pointing toward the circuit carrier, and wherein the planar flange is detachably mounted on the planar circuit carrier with a tensile force of screws then compressing the O-ring to provide a sealing action.
Hence the best prior art of record fails to teach the invention as set forth in claims 16-34 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855